EXHIBIT 10.3


AMENDMENT TO CREDIT AGREEMENT
 
LSI INDUSTRIES INC., an Ohio corporation (the "Borrower"), the financial
institutions listed on the signature pages hereto (the "Lenders"), and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent and syndication agent for the
Lenders (in such capacity the "Administrative Agent" or "Agent"), agree as
follows as of April 11, 2011:
 
1.  
 
Recitals.

 
1.1  
On March 30, 2001, the Agent, the Borrower and the Lenders entered into a Credit
Agreement (as previously amended, the "Credit Agreement").  Capitalized terms
used herein and not otherwise defined herein will have the meanings given such
terms in the Credit Agreement.

 
1.2  
The Borrower, the Agent and the Lenders desire to amend the Credit Agreement
pursuant to this Amendment to Credit Agreement (the "Amendment").

 
2.  
 
Amendments.

 
2.1  
Section 1.1 of the Credit Agreement is amended to change the definition of
Applicable Euro-Rate Margin to provide as follows:

 
Applicable Euro-Rate Margin:  The number of basis points based upon the
Borrower's Leverage Ratio as at the end of the most recently completed Fiscal
Quarter, all as set forth below.
 
Leverage Ratio
Applicable Euro-Rate Margin for Loans under the Revolving Credit Commitment
Applicable Euro-Rate Margin for Swingline Loans
Borrower's Leverage Ratio is less than 1.00:1.00
175 basis points
187.5 basis points
Borrower's Leverage Ratio is equal to or greater than 1.00:1.00 but less than or
equal to 1.50:1.00
190 basis points
200 basis points
Borrower's Leverage Ratio is greater than 1.50:1.00
215 basis points
235 basis points

 
2.2  
Section 1.1 of the Credit Agreement is amended to change the definition of
Revolving Credit Termination Date to provide as follows:

 
Revolving Credit Termination Date:  March 31, 2014 as to the Three Year Notes
and the Swingline Note.
 
3.  
 
Representations, Warranties and Covenants.  To induce the Lenders and the Agent
to enter into this Amendment, the Borrower represents, warrants and covenants as
follows:

 
3.1  
The representations and warranties of the Borrower contained in the Credit
Agreement are deemed to have been made again on and as of the date of execution
of this Amendment.

 
3.2  
No Default or Event of Default exists on the date hereof.

 
3.3  
The person executing this Amendment and the loan documents to be executed in
connection herewith on behalf of the Borrower is a duly elected and acting
officer of the Borrower and is duly authorized by the Board of Directors of the
Borrower to execute and deliver such documents on behalf of the Borrower.

 
 
 

--------------------------------------------------------------------------------

 
4.  
 
Claims; Release of Claims.  The Borrower represents and warrants to the Lenders
and the Agent that the Borrower does not have any claims, counterclaims,
setoffs, actions or causes of action, damages or liabilities of any kind or
nature whatsoever whether at law or in equity, in contract or in tort, whether
now accrued or hereafter maturing (collectively, "Claims") against the Agent,
any Lender, their respective direct or indirect parent corporations or any
direct or indirect affiliates of such parent corporations, or any of the
foregoing's respective directors, officers, employees, agents, attorneys and
legal representatives, or the heirs, administrators, successors or assigns of
any of them (collectively, "Lender Parties") that directly or indirectly arise
out of, are based upon, or are in any manner connected with, any Prior Related
Event.  As an inducement to the Lenders and the Agent to enter into this
Amendment, the Borrower on behalf of itself and its successors and assigns
hereby knowingly and voluntarily releases and discharges all Lender Parties from
any and all Claims, whether known or unknown, that directly or indirectly arise
out of, are based upon, or are in any manner connected with, any Prior Related
Event.  As used herein, the term "Prior Related Event" means any transaction,
event, circumstance, action, failure to act, or occurrence of any sort or type
which occurred, existed, was taken, was permitted or begun at any time prior to
the date hereof or occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to, or by virtue of, any of the terms of the Credit
Agreement or any Loan Document or which was related to or connected in any
manner, directly or indirectly, to the credit facilities described in the Credit
Agreement.

 
5.  
 
Conditions.  The Agent's and each Lender's consent to this Amendment are subject
to the fulfillment of the following conditions:

 
5.1  
The Borrower shall have executed and delivered to the Agent an original of this
Amendment.

 
5.2  
The representations and warranties in Section 3 above shall be true.

 
6.  
 
General.

 
6.1  
The Borrower shall pay all expenses and reasonable attorneys' fees incurred by
the Agent or any Lender in connection with the preparation, execution and
delivery of this Amendment and the related documents.  Such fees may be deducted
by Lender from any accounts maintained by the Borrower with the Agent or any
Lender.

 
6.2  
Except as expressly modified herein, the Credit Agreement, as amended, is and
remains in full force and effect.

 
6.3  
Nothing contained herein will be construed as waiving any Default or Event of
Default under the Credit Agreement or will affect or impair any right, power or
remedy of any Lender or the Agent under or with respect to the Credit Agreement
or any other Loan Document.

 
6.4  
This Amendment will be binding upon and inure to the benefit of the Borrower,
the Agent, each Lender and their respective successors and assigns.

 
6.5  
All representations, warranties and covenants made by the Borrower herein will
survive the execution and delivery of this Amendment.

 
6.6  
This Amendment may be executed in one or more counterparts, each of which will
be deemed an original and all of which together will constitute one and the same
instrument.

 
6.7  
This Amendment will in all respects be governed and construed in accordance with
the laws of the State of Ohio, without regard to conflict of laws principles.

 
[signature page follows]


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to Credit Agreement as of the date first set forth above.


BORROWER:
LSI INDUSTRIES INC.




By: /s/ Ronald S.
Stowell                                                                
Name:  Ronald S. Stowell
Title: Vice President, Chief Financial Officer and Treasurer




AGENT:
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent and
Syndication Agent




By: /s/ Gregory S.
Buchanan                                                                
Name:  Gregory S. Buchanan
Title:  Senior Vice President




LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as a Lender




By: /s/ Gregory S.
Buchanan                                                                
Name:  Gregory S. Buchanan
Title:  Senior Vice President




FIFTH THIRD BANK, in its capacity as a Lender




By: /s/ Christopher R.
Ramos                                                                
Name:  Christopher R. Ramos
Title:  Vice President




 